F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                           DEC 5 1997

                                 TENTH CIRCUIT                      PATRICK FISHER
                                                                             Clerk



 DANIEL R. BRUCE,

          Plaintiff-Appellant,

 v.

 WILLIAM PERRILL, Warden, FCI-
 Englewood, Federal Bureau of                          No. 97-1118
 Prisons; ANGELA SHENK, Inmate                     (D.C. No. 96-S-1441)
 Records Mgr; HARRY SINGLE-                             (Colorado)
 TARY, Secretary, Florida Dept. of
 Corrections; D. DUFER; DON
 HUNTER; TRANSCOR AMERICA
 INC., a Tennessee Corporation,
 Extradition Agent,

          Defendants-Appellees.




                          ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, or collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is

therefore ordered submitted without oral argument.

      Plaintiff Daniel R. Bruce appeals the dismissal without prejudice of his

civil rights complaint. We have reviewed the record, the relevant authorities, and

plaintiff’s arguments on appeal, and we are persuaded that the district court did

not err in dismissing the case.

      We AFFIRM the judgment of the district court substantially for the

reasons stated in the court’s Order of Dismissal.


                                       ENTERED FOR THE COURT


                                       Stephanie K. Seymour
                                       Chief Judge




                                          2